Exhibit 10.14

 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”), effective May 15,
2018 (the “Effective Date”), is entered into by and between Inpixon (the
“Employer” or the “Company” or “Parent Company”) and Nadir Ali (the “Employee”
or “Executive”) and amends and restates in its entirety that certain Employment
and Non-Competition Agreement, dated as of July 1, 2010.

 

WITNESSETH:

WHEREAS, Employer desires to employ Employee to serve as Chief Executive Officer
of the Company, and Employee desires to be employed by Employer in such capacity
pursuant to the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

1.                  EMPLOYMENT: DUTIES AND RESPONSIBILITIES

Employer hereby employs Employee as Chief Executive Officer of the Company.
Employee shall perform those duties and hold those responsibilities that are
usual and customary for a Chief Executive Officer to perform and hold. Employee
shall primarily perform his job duties at the Company’s offices located in Palo
Alto, California.

2.                  FULL TIME EMPLOYMENT

Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity which conflicts with the
business of Employer; provided, however, that nothing herein contained shall be
construed as (a) preventing Employee from investing his personal assets in any
business or businesses which do not compete directly or indirectly with the
Employer, (b) preventing Employee from purchasing securities in any corporation
whose securities are regularly traded, if such purchases shall not result in his
owning beneficially, at any time, more than 10% of the equity securities of any
corporation engaged in a business which is competitive, directly or indirectly,
to that of Employer, (c) preventing Employee from engaging in any other
activities, if he receives the prior written approval of the Company with
respect to his engaging in such activities.

3.                  RECORDS

In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer, which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.

4.                  TERM

Employee’s employment hereunder shall be for a three (3) year period (the
“Initial Term”), which shall commence May 15, 2018 (the “Start Date”).
Thereafter, this Agreement shall automatically be renewed for additional two (2)
year periods (each a “Subsequent Term”), unless such renewal is objected to by
either the Company or the Executive upon 90 days written notice prior to the
commencement of the next Subsequent Term and subject to Section 14 hereof. In
the event of renewal, the last day of each Subsequent Term shall be deemed the
new Expiration Date.

1 

 



5.                  SALARY AND BONUS

As full compensation for the performance of his duties on behalf of Employer,
Employee shall be compensated as follows:

(i)                 Base Salary. During the Initial Term and Subsequent Term (if
applicable), Employer shall pay Employee a base salary at the rate of Two
Hundred & Eighty Thousand Dollars ($280,000.00) per annum, payable semi-monthly
(“Base Salary”). The Base Salary shall be reviewed annually by or pursuant to
authority granted by the Board in connection with its annual review of executive
compensation to determine if such Base Salary should be increased (but not
decreased) for the following year in recognition of services to the Company. The
Base Salary shall be payable at such intervals in conformity with the Company’s
prevailing practice as such practice shall be established or modified from time
to time.

(ii)               Bonuses. In addition to Base Salary, Employee shall also be
eligible for inclusion in any executive bonus pools, discretionary performance
bonuses for financings, acquisitions, material transactions or deferred
compensation or commission plans that the Company may establish in its sole
discretion or the Compensation Committee or Board may approve in its sole
discretion provided however, that any bonuses, shall be subject to Section 14
hereof.

6.                  EQUITY

(i)                 Stock Option Grant. Employee shall also be eligible to
participate in the equity based incentive plans of the Company and may receive
awards thereunder, as determined by the Compensation Committee of the Company
from time to time and subject to the terms and conditions of such plans and any
award agreement between the Company and Employee evidencing such awards.
Notwithstanding the foregoing, nothing in this Paragraph 6(i) shall be construed
to extend the duration of this Agreement or Employee’s employment by the Company
beyond the expiration of the Subsequent Term.

(ii)               Change of Control. In the event of a reorganization, merger
or consolidation in which the Company is not the surviving corporation, or sale
of all or substantially all of the assets of the Company to another person or
entity (each a “Material Transaction”), the vesting of each outstanding stock
option shall automatically be accelerated so that 100% of the unvested shares
covered by such award shall be fully vested upon the consummation of the
Material Transaction.

A “Change of Control” as used in this Section 6 shall mean any of the following:

(i)       any consummation of a reorganization, consolidation, merger, statutory
share exchange or similar transaction involving the Company or any of its
subsidiaries or sale of the Company in which the Company is not the continuing
or surviving corporation or pursuant to which shares of the Company’s stock
would be converted into cash, securities or other property; or

(ii) the stockholders of the Company approve an agreement for the sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or

(iii) any approval by the stockholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company; or

2 

 



(iv) the acquisition of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act of an aggregate of 25% or more of either the
then-outstanding shares of common stock of the Company or of the voting power of
the Company’s outstanding voting securities by any single person or group (as
such term is used in Rule 13d-5 under the Exchange Act), unless such acquisition
was approved by the Board of Directors prior to the consummation thereof); or

(v) individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors

(vi) the appointment of a trustee in a Chapter 11 bankruptcy proceeding
involving the Company or the conversion of such a proceeding into a case under
Chapter 7.

7.                  BUSINESS EXPENSES

The Employer shall pay or reimburse the Employee for all reasonable business
expenses incurred by Employee in the performance of his duties hereunder
including, but not limited to, lodging and travel expenses relating to Company
business, mobile phone and data usage, customer entertainment and certain
pre-approved home office expenses not paid directly by the Company. To the
extent that Employee travels to the Company’s Palo Alto, California office, the
Company shall reimburse Employee for all reasonable travel, lodging and other
out-of-pocket costs resulting from such travel. Reimbursement for the foregoing
expenses will be made in accordance with regular Company policy and within a
reasonable period following Employee’s presentation of the details of, and proof
of, such expenses. The Company shall make an additional Benefits Gross-Up
Payment to Employee to the extent Employee incurs any tax liability related to
payment or reimbursement of said travel and living expenses. For purposes of
this Agreement, “Benefits Gross-Up Payment” shall mean an amount such that,
after payment by Employee of all income and employment taxes (and any interest
and/or penalties imposed with respect to such taxes, other than interest or
penalties imposed as a result of any wrongful act or omission by Employee) as a
result of Employee’s receipt of a specified benefit under this Agreement,
including, any taxes (and any interest and/or penalties imposed with respect
thereto, other than interest or penalties imposed as a result of any wrongful
act or omission by Employee) imposed upon the Benefits Gross-Up Payment,
Employee retains an amount of the Benefits Gross-Up Payment equal to all such
taxes imposed on Employee’s receipt of such benefits.

8.                  FRINGE BENEFITS

(i)                 During the term of this Agreement, Employer shall provide
medical, dental, and vision insurance coverage to Employee, his spouse and his
children, to the same extent, and on the same terms and conditions, it shall
provide such coverage to other senior management employees of the Company.

(ii)               During the term of this Agreement, Employee shall be
permitted to participate in the Company’s 401K Plan, to the same extent, and on
the same terms and conditions, other senior management employees of the Company
shall be permitted to participate.

(iii)             During the term of this Agreement, Employer shall provide to
Employee four (4) weeks paid vacation days per year, which shall accrue monthly
from the Start Date and not subject to accrual limitations.

3 

 



(iv)             During the term of this Agreement, Employer shall provide paid
sick days to Employee, to the same extent, and on the same terms and conditions,
it shall provide such paid time off to other senior management employees of the
Company.

(v)               During the term of this Agreement, Employer shall provide
housing allowance at a monthly amount determined by the Compensation Committee
but not lower than any amount in the prior year. The Employee shall also receive
transportation allowance no less than $1,000 per month based on Company policies
or as determined by the Compensation Committee.

9.                  SUBSIDIARIES

For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s subsidiaries and/or
affiliates.

10.              INVENTIONS

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any time during Employee’s
employment, developed, manufactured or used by Employer in connection with the
manufacture, process or marketing of any product heretofore or now or hereafter
developed or distributed by Employer, or any services to be performed by
Employer or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Employer’s business, shall
be and continue to remain Employer’s exclusive property, without any added
compensation to Employee, and upon the conception of any and every such
invention, process, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that Employee will immediately
disclose it to Employer and to no one else and thenceforth will treat it as the
property and secret of Employer.

Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instruments as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any additional compensation of
any kind to Employee. Employer hereby notifies Employee that the provisions of
this Section 10 do not apply to any inventions for which no equipment, supplies,
facilities or trade secret information of the Employer was used and which was
developed entirely on the Employee’s own time, unless (x) such invention relates
to the past, actual or planned business or activities of the Employer,
including, without limitation, research and development or (y) such invention
results in any way from any work performed by the Employee for the Employer.

4 

 



11.              CONFIDENTIAL INFORMATION AND TRADE SECRETS

(i)                 All Confidential Information shall be the sole property of
Employer. Employee will not, during the period of his employment for any reason,
disclose to any person or entity or use or otherwise exploit for Employee’s own
benefit or for the benefit of any other person or entity any Confidential
Information which is disclosed to Employee or which becomes known to Employee in
the course of his employment with Employer without the prior written consent of
an officer of Employer except as may be necessary and appropriate in the
ordinary course of performing his duties to Employer during the period of his
employment with Employer. For purposes of this Section 11(i), “Confidential
Information” shall mean any data or information belonging to Employer, other
than Trade Secrets, that is of value to Employer and is not generally known to
competitors of Employer or to the public, and is maintained as confidential by
Employer, including but not limited to non-public information about Employer’s
clients, executives, key contractors and other contractors and information with
respect to its products, designs, services, strategies, pricing, processes,
procedures, research, development, inventions, improvements, purchasing,
accounting, engineering and marketing (including any discussions or negotiations
with any third parties). Notwithstanding the foregoing, no information will be
deemed to be Confidential Information unless such information is treated by
Employer as confidential and shall not include any data or information of
Employer that has been voluntarily disclosed to the public by Employer (except
where such public disclosure has been made without the authorization of
Employer), or that has been independently developed and disclosed by others, or
that otherwise enters the public domain through lawful means.

(ii)               All Trade Secrets shall be the sole property of Employer.
Employee agrees that during his employment with Employer and forever after his
termination, Employee will keep in confidence and trust and will not use or
disclose any Trade Secret or anything relating to any Trade Secret, or deliver
any Trade Secret, to any person or entity outside Employer without the prior
written consent of the Board of Directors. For purposes of this Section 11(ii),
“Trade Secrets” shall mean any scientific, technical and non-technical data,
information, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plan, product plan or list of actual
or potential customers or vendors and suppliers of Employer or any portion or
part thereof, whether or not copyrightable or patentable, that is of value to
Employer and is not generally known to competitors of Employer or to the public,
and whose confidentiality is maintained, including unpatented and un-copyrighted
information relating to Employer’s products, information concerning proposed new
products or services, market feasibility studies, proposed or existing marketing
techniques or plans and customer consumption data, usage or load data, and any
other information that constitutes a trade secret as defined in the California
Uniform Trade Secrets Act that appears at Sections 3426-3426.11 of the
California Civil Code, in each case to the extent that Employer, as the context
requires, derives economic value, actual or potential, from such information not
being generally known to, and not being readily ascertainable by proper means
by, other persons or entities who can obtain economic value from its disclosure
or use.

12.              NON-SOLICITATION OF EMPLOYEES

During the term of Employee’s employment and for six-months thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer. However, this obligation shall not affect any responsibility Employee
may have as an employee of Employer with respect to the bona fide hiring and
firing of Employer’s personnel.

13.              NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS

Employee will not, during the period of his employment for any reason, directly
or indirectly, solicit the business of any customer of Employer for the purpose
of, or with the intention of, selling or providing to such customer any product
or service in competition with any product or service sold or provided by
Employer. For a period of six-months after the termination of Employee’s
employment, Employee will not, directly or indirectly, use any of the Employer’s
Trade Secrets in order to induce any of the Employer’s customers to cease doing
business with Employer or to induce them to become the customer of any other
person or entity.

5 

 



14.              TERMINATION

The Company may not terminate the Executive’s employment during any Term or
Subsequent Term without Just Cause. Employee may be terminated for Just Cause or
Employee may terminate his employment as follows.

(a)                Termination by Employer For Just Cause.

(i)                 Employer may terminate Employee’s employment hereunder for
Just Cause (as defined below) at any time upon delivery of written notice to
Employee.

For purposes of this Agreement, the phrase “Just Cause” means: (A) Employee’s
fraud, gross malfeasance, gross negligence, or willful misconduct, with respect
to Employer’s business affairs; (B) Employee’s refusal or repeated failure to
follow Employer’s established reasonable and lawful policies; (C) Employee’s
material breach of this Agreement; or (D) Employee’s conviction of a felony or
crime involving moral turpitude. A termination of Employee for Just Cause based
on clause (A), (B) or (C) of the preceding sentence will take effect thirty (30)
days after Employer gives written notice of its intent to terminate Employee’s
employment and Employer’s description of the alleged cause, unless Employee, in
the good-faith opinion of Employer, during such thirty (30)-day period, remedies
the events or circumstances constituting Just Cause. In connection with a
determination of Cause, a majority of the Board shall make such determination at
a meeting of the Board called and held for such purpose (after reasonable notice
to Employee and an opportunity for Employee, together with counsel, to be heard
before the Board).

(ii)               If Employee’s employment hereunder is terminated by Employer
for Just Cause, Employer will be required to pay to Employee for six months of
his Base Salary plus housing and transportation allowance; any and all accrued
but unpaid commissions and bonuses (including but not limited to annual bonuses;
discretionary bonuses; performance bonuses; discretionary compensation; etc.)
that Employee otherwise would have received pursuant to Section 5 hereof and
accrued but unused vacation pay that has been earned through the date of
termination and pay to Employee any unreimbursed business expenses and travel
expenses that are reimbursable under this Agreement that have been incurred by
Employee, subject to the submission of any required documentation.

(b)               Termination by Employee for Good Reason.

(i)                 Employee may terminate his employment hereunder at any time
for any reason other than a Good Reason, upon 30 days prior written notice.

(ii)               Employee may terminate his employment hereunder for Good
Reason by providing 30 days prior written notice. For purposes of this
Agreement, “Good Reason” means: (a) a material reduction in the Executive’s Base
Salary; (b) a material diminution in the Executive’s responsibilities as CEO of
the Parent Company; (c) the assignment of duties to the Executive materially
inconsistent with his position as CEO; (d) the requirement that the Executive
relocate his primary place of employment more than 20 miles from Executive’s
Office (unless such location is closer to the Executive’s primary residence);
(e) the Company’s material breach of this Agreement; provided that Good Reason
based on a material breach shall exist only if within 90 days of the Company’s
act or omission resulting in a material breach, the Executive notifies the
Company in a writing of the act or omission, the Company fails to correct the
act or omission within 30 days after receiving the Executive’s written notice;
or (f) following a Change of Control, Employee ceases to hold the position of
Chief Executive Officer at either the ultimate parent entity of the Company
after a Change of Control, Employer shall: (1) continue to pay to Employee his
Base Salary plus housing and transportation allowance and commissions Employee
would have otherwise received, subject to customary payroll practices and
withholdings, for twenty-four (24) months; (2) upon termination or resignation,
pay to Employee the value of 2x of any and all bonuses (including but not
limited to annual bonuses; discretionary bonuses; performance bonuses;
discretionary compensation; etc.) that Employee otherwise would have potentially
received pursuant to Section 5 hereof; (3) upon termination or resignation, pay
to Employee the value of any accrued but unpaid vacation time; (4) a lump sum
payment equal to 24 months of COBRA premiums based on the terms of Company’s
group health plan and Executive’s coverage under such plan as of the date of
Termination (regardless of any COBRA election actually made by Executive or the
actual COBRA coverage period under the Company’s group health plan); (5) upon
termination or resignation, pay to Employee any unreimbursed business expenses
and travel expenses that are reimbursable under this Agreement that have been
incurred by Employee, subject to the submission of any required documentation
and (6) full vesting of the Employee in any and all previously granted
outstanding equity-based incentive awards subject to time-based vesting
criteria.

6 

 



(c)                Disability and Death.

Employee’s employment hereunder will be terminated immediately upon (i)
Employee’s “Disability” for a period exceeding three (3) months in any twelve
(12) month period, or (ii) Employee’s death. For purposes of this Agreement,
“Disability” means Employee’s incapacity due to any physical or mental illness
or injury, as determined by a licensed health care provider, which renders
Employee unable to perform the essential functions of his position, even with
reasonable accommodation(s). Employee warrants, represents and agrees that
holding open his position for a period in excess of those provided in this
paragraph would not be a reasonable accommodation and would impose an undue
hardship on Employer. If Employee’s employment is terminated due to such
Disability or death, Employer will be required to pay to Employee or Employee’s
estate, as the case may be, unrelated to any amounts that Employee may receive
pursuant to any short-term and long-term disability plans or life insurance
plans (as applicable), only his Base Salary plus housing and transportation
allowance for twelve months; a pro-rata portion of the Executive’s Annual Bonus
pursuant to Section 5 hereof, if any, for the fiscal year in which the
Employee’s termination occurs (determined by multiplying the amount of such
bonus which would be due for the full fiscal year by a fraction, the numerator
of which is the number of days during the fiscal year of termination that the
Executive is employed by the Company and the denominator of which is 365)
payable at the same time bonuses for such year are paid to other senior
executives of the Company; any accrued but unpaid vacation pay earned through
the date of termination, and to the extent required under the terms of any
benefit plan or this Agreement, the vested portion of any benefit under such
plan; pay to Employee any unreimbursed business expenses and travel expenses
that are reimbursable under this Agreement that have been incurred by Employee,
subject to the submission of any required documentation; and a lump sum payment
equal to 12 months of COBRA premiums based on the terms of Company’s group
health plan and Executive’s coverage under such plan as of the date of
Termination (regardless of any COBRA election actually made by Executive or the
actual COBRA coverage period under the Company’s group health plan). Employee or
Employee’s estate, as the case may be, will not by operation of this provision
forfeit any rights in which Employee is vested at the time of Employee’s
Disability or death.

(d)               Effect of Termination on Officer and Board Positions. Any
termination of the Executive with respect to the Executive’s standing as an
executive officer or Board Member must expressly designate which such role is
subject to termination. The termination of the Executive as an Officer will not
thereby terminate the Executive’s Board status unless the termination so states,
in which event the Executive shall resign his Board position as a condition to
receiving any of the payments set forth in this Section 14.

(e)                No Mitigation or Offset. In the event of any termination of
Executive’s employment hereunder, Executive shall be under no obligation to seek
other employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against any amounts due under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

(f)                D&O Insurance. At the request of the Executive, the Company
obtain and continue for as long as Executive is employed by the Company,
directors’ and officers’ insurance coverage at levels no less than $5,000,000
with an insurance company rated “A” or higher.

7 

 



15.              ARBITRATION

(i)                 In the event that there shall be a dispute among the parties
arising out of or relating to this Agreement, or the breach thereof (a
“Dispute”), the parties agree that such Dispute shall be resolved by final and
binding arbitration before a single arbitrator in Palo Alto, California (or
within 25 miles thereof), administered by the American Arbitration Association
(the “AAA”), in accordance with AAA’s Employment ADR Rules then in effect. The
arbitrator’s decision shall be final and binding upon the parties, and may be
entered and enforced in any court of competent jurisdiction by either of the
parties. The arbitrator shall have the power to grant temporary, preliminary and
permanent relief, including without limitation, injunctive relief and specific
performance.

(ii)               The Company and Employee shall each pay half of the direct
costs and expenses of the arbitration, including arbitration and arbitrator
fees. Except as otherwise provided by statute, Employee and the Company are
responsible for their respective attorneys’ fees incurred in connection with
enforcing this Agreement. Employee and the Company agree that, to the extent
permitted by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party.

16.              SECTION 409A COMPLIANCE

(i)                 This Agreement is intended to comply with the requirements
of Section 409A of the Code and regulations promulgated thereunder (“Section
409A”). To the extent that any provision in this Agreement is ambiguous as to
its compliance with Section 409A, the provision shall be read in such a manner
so that no payments due under this Agreement shall be subject to an “additional
tax” as defined in Section 409A(a)(1)(B) of the Code. For purposes of Section
409A, each payment made under this Agreement shall be treated as a separate
payment. In no event may Employee, directly or indirectly, designate the
calendar year of payment. Notwithstanding anything contained herein to the
contrary, Employee shall not be considered to have terminated employment with
Employer unless he would be considered to have incurred a “termination of
employment” from Employer within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).

(ii)               Notwithstanding the foregoing, if necessary to comply with
the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”) concerning payments to “specified employees,” any
payment on account of Employee’s separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until the first business day of the seventh month following Employee’s
date of termination and the first such payment shall include the cumulative
amount of any payments that would have been paid prior to such date if not for
such restriction, together with interest on such cumulative amount during the
period of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 17 hereof, Employee shall be
a “specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key employee” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of Employer at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31.

8 

 



(iii)             All reimbursements provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.

17.              MISCELLANEOUS

(a)                If any provision of this Agreement shall be declared, by a
court of competent jurisdiction or arbitrator, to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any covenant or provision so
expressed herein.

(b)               The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement, which are not set
forth herein. The provisions of this Agreement may not be amended, supplemented,
waived, or changed orally, but only in writing and signed by Employee and a duly
authorized officer of the Company.

(c)                The rights, benefits, duties and obligations under this
Agreement shall inure to, and be binding upon, the Employer, its successors and
assigns, and upon the Employee and his legal representatives, heirs and
legatees. This Agreement constitutes a personal service agreement, and the
performance of the Employee’s obligations hereunder may not be transferred or
assigned by the Employee.

(d)               The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and said terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement, on the part of
either party, shall be effective for any purpose whatsoever unless such waiver
is in writing and signed by such party.

(e)                During the Term and through the second anniversary of the
Termination Date, the Executive will not make public statements or
communications that disparage the Company or any of its businesses, services,
products, affiliates or current, former or future directors and executive
officers in their capacity as such. During the Term and through the second
anniversary of the Termination Date, the Company will instruct its directors and
executives not to make public statements or communications that disparage the
Executive. The foregoing obligations shall not be violated by truthful
statements to any governmental agency or entity, required governmental testimony
or filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

9 

 



(f)                Indemnification. During the Term and thereafter, the Company
shall indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with any affiliate
of the Company or other entity at the Company’s request, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses, including litigation costs and
attorneys’ fees, upon written request with appropriate documentation of such
expense upon receipt of an undertaking by the Executive or on the Executive’s
behalf to repay such amount if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company. During the Term and
thereafter, the Company also shall provide the Executive with coverage under its
then current directors’ and officers’ liability policy to the same extent that
it provides such coverage to its other executive officers. If the Executive has
any knowledge of any actual or threatened action, suit or proceeding, whether
civil, criminal, administrative or investigative, as to which the Executive may
request indemnity under this provision, the Executive will give the Company
prompt written notice thereof; provided that the failure to give such notice
shall not affect the Executive’s right to indemnification. The Company shall be
entitled to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Company and the Executive in connection with the defense
of a proceeding, the Executive shall so notify the Company and shall be entitled
to separate representation at the Company’s expense by counsel selected by the
Executive (provided that the Company may reasonably object to the selection of
counsel within 10 business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense. This Section shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of California, without reference to
its conflict-of-law rules.

 

Signature Page Follows

10 

 

 

IN WITNESS WHEREOF, this employment agreement is dated as of the 15th day of May
2018.



    On Behalf of Employer:           INPIXON           By: /s/ Wendy Loundermon
      Wendy Loundermon, CFO                       By: /s/ Nadir Ali       Nadir
Ali, Employee/Executive      



11

